The Chancellor
was of opinion that under the last will and testament of Elizabeth Bassett, deceased, the complainant was empowered to sell the lands and premises in the bill of complaint mentioned and described.
He also considered that the defendant is not bound to see to the application of the purchase money for said lands and premises, inasmuch as the trust was for the payment of debts generally and also of legacies.
And the complainant being so empowered to convey a good title in fee simple, and having the right and authority *284to convey, and being able to convey a clear and unincumbered title to the said premises, the respondent was in equity bound specifically to perform the agreement for the sale of the lands and premises in the bill of complaint set forth, and ■to pay to the complainant the remainder of the purchase money mentioned and provided in said agreement.
A decree was accordingly entered on January 5, 1899, requiring the defendant to pay the balance of the purchase money, and upon such payment, the complainant was directed to make, execute and deliver to the defendant a proper conveyance of the lands and premises in the bill mentioned, and to let the defendant into possession of the same.
And it was further ordered that the defendant pay the costs